Proceeding pursuant to CPLR article 78 (transferred to the *996Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Onondaga County [William R Roy, J.], entered November 14, 2003) to review a determination of respondent New York State Department of Health. The determination confirmed the denial of petitioner’s request for Medicaid benefits for petitioner’s mother.It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the amended petition is dismissed.Memorandum: Petitioner commenced this CPLR article 78 proceeding challenging the determination confirming the decision denying her request for Medicaid benefits for her mother following a fair hearing. The determination is based on the failure of petitioner to provide requested documentation concerning three bank accounts and her father’s estate and, contrary to petitioner’s contention, the determination is supported by substantial evidence (see Matter of Rossman v Novella, 300 AD2d 483 [2002]; Green Manor Assoc. v Beaudoin, 285 AD2d 807, 809 [2001]; Matter of Frohlinger v DeBuono, 278 AD2d 323, 324 [2000]). Even accepting as true the assertion of petitioner that she had little knowledge of her parents’ finances, we nevertheless conclude that petitioner is not thereby relieved of her obligation to provide the requested documentation (see Matter of Chase v New York State Dept. of Social Servs., 252 AD2d 612, 613-614 [1998], lv denied 92 NY2d 813 [1998]). Finally, although we may properly take judicial notice of the fact that petitioner’s subsequent request for Medicaid benefits was also denied (see generally Matter of Board of Educ. of City School Dist. of City of Buffalo v Munoz, 4 AD3d 879, 880 [2004]), we conclude that the present proceeding is not rendered moot by that denial (see 18 NYCRR 360-2.4). Present—Green, J.P., Pine, Scudder, Martoche and Hayes, JJ.